PER CURIAM.
We reverse the trial court’s order denying the state’s motion to modify its prior order granting expunction of a criminal record. As the state argued below, appellant is entitled only to have his record sealed. See , § 943.059, Fla. Stat. (1999). Appellant did not obtain a certificate of eligibility for expunction from the Florida Department of Law Enforcement. See § 943.0585(2), Fla. Stat. (1999). If the record is sealed for ten years, and appellant meets the other statutory criteria, he may then apply for expunction. See § 943.0585(2)(h), Fla. Stat. (1999).
REVERSED AND REMANDED.
POLEN and GROSS, JJ., concur.
STONE, J., dissents without opinion.